                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MATTHEW KROPP,                                     Case No. 18-cv-01549-SI
                                   8                    Plaintiff,
                                                                                            ORDER SETTING DEADLINES,
                                   9             v.                                         DENYING REQUEST FOR
                                                                                            APPOINTMENT OF COUNSEL, AND
                                  10     JEFFERY SCOTT,                                     STRIKING AMENDED COMPLAINT
                                  11                    Defendant.                          Re: Dkt. Nos. 28, 29, 32
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Defendants have filed a request for extension of the deadline to file a dispositive motion.
                                  15   Upon due consideration, the request is GRANTED. Docket No. 28. Defendants’ motion for
                                  16   summary judgment filed on February 15, 2019, is deemed to have been filed on time. No later than
                                  17   June 7, 2019, plaintiff must file and serve his opposition to the motion for summary judgment. No
                                  18   later than June 21, 2019, defendants must file and serve their reply brief, if any, in support of the
                                  19   motion for summary judgment.
                                  20          Plaintiff has filed a motion for appointment of counsel to represent him in this action and for
                                  21   a 60-day extension of the deadline to file an opposition to the motion for summary judgment. Docket
                                  22   No. 32. Upon due consideration, the court grants the request for an extension of the deadline to file
                                  23   an opposition to the motion for summary judgment; the deadline set in the above paragraph gives
                                  24   plaintiff more than additional 60 days to file his opposition to the motion for summary judgment.
                                  25   The court denies the request for appointment of counsel, however. A district court has the discretion
                                  26   under 28 U.S.C. §1915(e)(1) to designate counsel to represent an indigent civil litigant in
                                  27   exceptional circumstances. See Wilborn v. Escalderon, 789 F.2d 1328, 1331 (9th Cir. 1986). This
                                  28
                                   1   requires an evaluation of both the likelihood of success on the merits and the ability of the plaintiff

                                   2   to articulate his claims pro se in light of the complexity of the legal issues involved. See id. Neither

                                   3   of these factors is dispositive and both must be viewed together before deciding on a request for

                                   4   counsel under § 1915(e)(1). Here, exceptional circumstances requiring the appointment of counsel

                                   5   are not evident. Although plaintiff suffered serious injuries when he was shot by defendant, the

                                   6   video evidence in the record shows that plaintiff was shot while he and a second inmate were beating

                                   7   a third inmate who was lying on the ground, and that this incident transpired while many guards

                                   8   were responding to an attack in which a different inmate was beaten and stabbed to death by other

                                   9   inmates in the same prison yard. The evidence suggests a very low likelihood of success on the

                                  10   excessive force claim – both on the merits and because of the qualified immunity defense. Plaintiff

                                  11   also has been able to articulate his claims adequately. For these reasons, the motion for appointment

                                  12   of counsel is DENIED. Docket No. 58.
Northern District of California
 United States District Court




                                  13           Shortly before defendants filed their motion for summary judgment, plaintiff filed an

                                  14   amended complaint. A party may amend his pleadings once as a matter of course within 21 days

                                  15   after serving it or, if it is one to which a responsive pleading is required, within 21 days after service

                                  16   of a responsive pleading or a Rule 12 motion. See Fed. R. Civ. P. 15(a)(1). Plaintiff’s amended

                                  17   complaint was not filed within the time provided in Rule 15(a)(1): the amended complaint was not

                                  18   filed until almost five months after service of process on defendant occurred and about four months

                                  19   after defendant had filed his waiver of reply and demand for a jury trial. See Docket Nos. 21, 22.

                                  20   After the time period in Rule 15(a)(1) for amendment as a matter of course has ended, a plaintiff

                                  21   may amend his complaint “only with the opposing party’s written consent or the court’s leave. The

                                  22   court should freely give leave when justice so requires.” Fed. R. Civ. P. 15(a)(2). Plaintiff did not

                                  23   have defendant’s written consent to file an amended complaint and did not file a motion to amend

                                  24   seeking leave of court to file the amended complaint. The amended complaint itself does not explain

                                  25   why it is being filed at such a late date or show that justice requires granting plaintiff leave to amend.

                                  26   At a quick glance, the amended complaint appears to add a new legal theory (state law assault and

                                  27   battery) against the named defendant; plaintiff has not explained whether more of the pleading has

                                  28   been changed. For these reasons, the amended complaint is STRICKEN from the record because it
                                                                                           2
                                   1   was filed improperly. If the pending motion for summary judgment is not granted, the court will

                                   2   entertain a motion to amend filed after the court issues a ruling on the pending motion for summary

                                   3   judgment.

                                   4          IT IS SO ORDERED.

                                   5   Dated: April 3, 2019

                                   6                                                  ______________________________________
                                                                                      SUSAN ILLSTON
                                   7                                                  <<#>>United States District Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       3
